Citation Nr: 0918137	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-23 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to the service-connected 
diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to the service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to the service-connected diabetes mellitus.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.  
The Veteran also apparently had subsequent service in the 
United States Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2004, November 2006, and August 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, that, in 
pertinent part, denied the above claims.

In March 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file.

The issues of service connection for coronary artery disease 
and peripheral neuropathy of the upper and lower extremities, 
each to include as secondary to the service-connected 
diabetes mellitus, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a right knee disorder and the Veteran's period of active 
service.

2.  There is no competent medical evidence of a nexus between 
a left knee disorder and the Veteran's period of active 
service, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).

2.  The criteria for entitlement to service connection for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In January 2004, July 2004, and February 2009, the Veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claims.  He was told what information 
that he needed to provide, and what information and evidence 
that VA would attempt to obtain.  These notice letters were 
compliant with 38 U.S.C.A. § 5103.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the requisite 
notice was provided to the Veteran in the letter from the RO 
dated in February 2009.  Nevertheless, in light of the 
Board's denial of the Veteran's claims, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran.  For the above 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2008) (harmless error).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  The Board 
notes that in December 2007, the RO endeavored to obtain 
copies of administrative and medical treatment records of the 
Veteran from the Social Security Administration.  However, 
the Social Security Administration responded that the medical 
records had been destroyed, and that further efforts to 
obtain them would be futile.  The Veteran has also been 
afforded a VA examination.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  In a rating decision dated in April 2004, the RO 
recognized the Veteran's receipt of a Bronze Star and has 
conceded the Veteran's participation in combat with the enemy 
during his period of active service.  To establish service 
connection, however, there must be medical evidence of a 
nexus between the current disability and a combat injury.  
See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); 
Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Right knee disorder

The Veteran asserts that he has a right knee disorder that is 
the result of his period of active service.  During his March 
2009 Travel Board hearing, he asserted that during service in 
1967, he injured his right knee and was treated for it.  He 
described that it had become swollen, and that it needed to 
be drained on more than one occasion.  He asserted that his 
injury had occurred while in a combat zone in the Republic of 
Vietnam.  He added that subsequent to service, he was treated 
for continued right knee symptoms by a private physician 
(whose records are no longer available) beginning in 1972, 
and was then treated by VA beginning in 1982.

Review of the Veteran's service treatment records reveals 
that his induction report of medical examination dated in 
February 1965 shows that his lower extremities were, in 
pertinent part, normal.

A clinical record dated in April 1967 shows that the Veteran 
reported pain and crepitation of the right knee following 
trauma eight months earlier.  X-rays of the right knee showed 
no abnormality.  A clinical record dated later that same 
month shows that he reported that his trick knee had given 
out on him, and that he fell and injured his right ankle.  X-
rays of the right tibia showed no abnormality.

The Veteran's separation report of medical examination dated 
in March 1969 shows that upon clinical evaluation, his lower 
extremities were normal.  In the associated report of medical 
history, also dated in March 1969, the Veteran, himself, 
indicated that he had never had arthritis or rheumatism; 
lameness; bone, joint, or other deformity; or "trick" or 
locked knee.

Subsequent to service, a report of medical examination from 
the Veteran's period of service in the Army Reserves dated in 
February 1975 shows that upon clinical evaluation, his lower 
extremities were normal.  Additionally, in the associated 
report of medical history, the Veteran indicated that he had 
never had arthritis, rheumatism, or bursitis; lameness; bone, 
joint, or other deformity; or "trick" or locked knee.

VA outpatient treatment records dated from July 2003 to March 
2004 show that the Veteran was treated intermittently for 
symptoms associated with bilateral knee pain.  In March 2004, 
he indicated that he had been having knee pain since about 
1982, and that he had experienced chronic symptoms ever 
since.  He added that he had been doing some work as a 
commercial fisherman and, occasionally, as a construction 
worker.  X-rays showed degenerative joint disease of the 
knees.  The impression was mild to moderate arthritis in both 
knees.  

A VA examination report dated in July 2007 shows that the 
Veteran reported that his right knee problem began during his 
period of active service when he had twisted his knee while 
running.  He added that following service, he was treated in 
1972 and in 1976.  The Veteran denied any non-service injury 
to the affected joint.  X-rays revealed minimal to moderate 
degenerative joint disease.  The impression was bilateral 
degenerative joint disease.  The examiner indicated that with 
regard to the degenerative joint disease of the right knee 
and its relation to service, an opinion could not be offered 
because any opinion would be speculation.  The examiner 
explained that the separation examination report had shown 
normal lower extremities, that the Veteran did not mark any 
knee problems on the separation history, and that there was 
no documentation of an ongoing right knee problem in the 12 
months following service.  The examiner was unable to make 
any direct causation.

VA outpatient treatment records dated from May 2007 to 
February 2009 show continued intermittent treatment for a 
history of a right knee disorder.

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a right knee disorder.  The Board 
finds that there is no competent medical evidence of record 
to suggest that the Veteran's current right knee disorder is 
related to treatment for a right knee injury or disease 
sustained in service.

While the Board recognizes that the Veteran was treated for 
right knee pain and crepitus on two occasions in April 1967, 
during his period of active service, the Board deems this to 
have been acute and transitory in nature as his March 1969 
separation report of medical examination shows that clinical 
evaluation of his lower extremities was normal.  This report 
is highly probative as to the Veteran's condition at the time 
of his release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  

The Board also finds probative the post-service February 1975 
report of medical examination which also showed normal lower 
extremities, and the associated report of medical history in 
which the Veteran indicated that he had never had arthritis, 
rheumatism, or bursitis; lameness; bone, joint, or other 
deformity; or "trick" or locked knee.

The first medical evidence of record of symptoms which may be 
associated with a right knee disorder following service is 
not until the VA outpatient treatment records dated from July 
2003 which showed treatment for knee pain.  This is more than 
34 years following separation from service.  In March 2004, 
the Veteran indicated that he began having knee pain in 1982, 
approximately 13 years following separation from service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the July 2007 opinion of the VA 
examiner that stated that the Veteran's right knee disorder 
could not be related to service without resorting to mere 
speculation.  In this regard, the law provides that service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2008); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  This opinion is considered 
probative as it was definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

As there is no competent medical evidence of record of a 
medical nexus linking the current right knee disorder to 
service, entitlement to service connection for a right knee 
disorder cannot be granted.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

To the extent that the Veteran claims that he has a right 
knee disorder that is related to his active service, his 
assertions cannot be deemed competent as it has not been 
demonstrated that as a layperson, he is qualified to render a 
medical opinion regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While the Veteran has asserted being in a combat area when 
injuring his right knee during service, there is still no 
competent medical evidence of record of a nexus between the 
current disability and the Veteran's the treatment for right 
knee pain during service.  See Dalton, 21 Vet. App. at 36-37; 
Libertine, 9 Vet. App. at 523-24.

The Board also recognizes that there is no evidence of record 
that the Veteran was diagnosed with arthritis of the right 
knee which had become manifested to a compensable degree 
during the first year following his separation from service.  
As such, entitlement to service connection for a right knee 
disorder on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Veteran's claim for service connection for a 
right knee disorder is denied.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a right knee disorder.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.

Left knee disorder

The Veteran asserts that he has a left knee disorder that is 
the result of his period of active service.  Specifically, 
during his March 2009 Travel Board hearing, he explained that 
he did not injure his left knee during service, but rather 
his disability had become manifested as a result of favoring 
his left knee because of his right knee  disorder.  He 
described that years of overcompensating had caused his 
current disability.

The Veteran's service medical records are negative for any 
findings associated with a left knee disorder during his 
period of active service.  As noted above, his March 1969 
separation report shows that his lower extremities were 
clinically normal.  His subsequent Army Reserve report of 
medical examination dated in February 1975 showed that the 
lower extremities were normal, and that the Veteran indicated 
never having had arthritis, rheumatism, or bursitis; 
lameness; bone, joint, or other deformity; or "trick" or 
locked knee.

The VA outpatient treatment records dated from July 2003 to 
March 2004 show that the Veteran was treated intermittently 
for symptoms associated with bilateral knee pain, and that in 
March 2004, he described the onset of his symptoms as being 
in 1982.

The July 2007 VA examination report shows that the Veteran 
reported the onset of his symptoms dating back 12 years 
earlier, with no specific injury to the knee.  The diagnosis 
was degenerative joint disease of the left knee.  The 
examiner indicated that with regard to the degenerative joint 
disease of the left knee and its relation to the right knee, 
an opinion could not be offered without resorting to medical  
speculation.  The examiner added that he was unable to make 
any direct causation.

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a left knee disorder.  The Board 
finds that there is no competent medical evidence of record 
to suggest that the Veteran had a left knee disease or injury 
in service, or that his current left knee disorder is related 
to service or a service-connected disability.

The medical evidence does not show that the Veteran had a 
left knee disease or injury in service, nor does the Veteran 
assert such.  As such, entitlement to service connection on a 
direct basis is not warranted.  There is no evidence of 
record that the Veteran was diagnosed with arthritis of the 
left knee which had become manifested to a compensable degree 
during the first year following his separation from service.  
As such, entitlement to service connection for a left knee 
disorder on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

Finally, as to whether the Veteran has a left knee disorder 
on a secondary basis, while there is evidence that a current 
disability exists, there is no competent medical evidence 
that the current disability was either caused by or is 
aggravated by a service-connected disability as the Veteran 
is only currently service connected for post-traumatic stress 
disorder (PTSD) and diabetes mellitus, neither of which has 
been suggested to be etiologically related to the current 
left knee disorder.  See 38 C.F.R. § 3.310(a); see also 
Allen, 7 Vet. App. at 439.

To the extent that the Veteran claims that he has a current 
left knee disorder that is related to service, to include a 
service-connected disability, his assertions cannot be deemed 
competent as it has not been demonstrated that as a 
layperson, he is qualified to render a medical opinion 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

Accordingly, the Veteran's claim for service connection for a 
left knee disorder is denied.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left knee disorder.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder, to include as 
secondary to a right knee disorder, is denied.


REMAND

Unfortunately, as to the issues of service connection for 
coronary artery disease and peripheral neuropathy of the 
upper and lower extremities, each to include as secondary to 
the service-connected diabetes mellitus, a remand is required 
in this case.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the claims so that the 
Veteran is afforded every possible consideration.

The Veteran asserts that he currently has coronary artery 
disease and peripheral neuropathy of the upper and lower 
extremities that are etiologically related to his service-
connected diabetes mellitus.  The Veteran underwent a VA 
diabetes mellitus examination in October 2006 and a VA heart 
examination in July 2007, both of which concluded that the 
respective disorders could not be attributed to the service-
connected diabetes mellitus without resorting to speculation.  
During his March 2009 Travel Board hearing, he asserted that 
both examinations were conducted by either an advanced 
registered nurse practitioner or by a physician's assistant, 
and that he had not been examined by a physician.  Moreover, 
he suggested that those that had actually examined him had 
indicated that there was a positive association between the 
asserted disabilities and the service-connected diabetes 
mellitus, but that the physician who would be signing the 
examination report would not allow for such a conclusion.

The Board recognizes that a medical opinion need not be by a 
physician to be competent medical evidence, and, in the 
absence of evidence to the contrary, the Board may presume 
the competence of a VA medical examiner.  See Cox v. 
Nicholson, 20 Vet. App. 563, 568-570 (2007) (rejecting 
argument that a medical opinion by a nurse practitioner is 
not competent medical evidence, and, rejecting argument that 
VA cannot rely upon a medical opinion that does not 
explicitly state the qualifications of the examiner).  
However, pursuant to 38 C.F.R. § 3.159(c)(4), a further 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  Here, given the complex 
medical question presented, the inability of the nurse 
practitioner and  physician's assistant to provide a medical 
opinion, and the Veteran's assertion that the physician that 
approved the respective reports provided a conclusion that 
was different from that represented by the examiners, the 
Board believes it would be helpful to have the Veteran 
examined by a VA physician that has not previously examined 
him in order to determine the etiology of any coronary artery 
disease or peripheral neuropathy of the upper and lower 
extremities found to be present.

The fulfillment of the VA's statutory duty to assist includes 
affording a VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for appropriate examinations in order to 
determine whether the Veteran has coronary 
artery disease and peripheral neuropathy 
of the upper and lower extremities that 
are etiologically related to the Veteran's 
period of active service, to include his 
service-connected diabetes mellitus.  

The respective examinations must be 
conducted by a physician that has not 
previously examined the Veteran, and who 
has an expertise in cardiovascular 
disorders and in neurological disorders; 
i.e., not a nurse practitioner, 
physicians' assistant, nurse, doctor of 
osteopathy, etc., to assess the nature and 
etiology of the Veteran's claimed coronary 
artery disease and peripheral neuropathy 
of the upper and lower extremities.  The 
claims file and a copy of this Remand 
should be made available to the 
examiner(s) for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claims, and the examiner(s) 
should indicate that he or she has 
reviewed the claims file.

The respective examiner should clearly 
identify if the Veteran currently has 
coronary artery disease and peripheral 
neuropathy of the upper and lower 
extremities. If the Veteran has any such 
disorder, the respective examiner should 
render an opinion, consistent with sound 
medical principles, as to whether the 
disorder found on examination was at least 
as likely as not (50 percent probability 
or greater) incurred in or aggravated by 
service.

The respective examiner should also 
determine whether any coronary artery 
disease or peripheral neuropathy of the 
upper and lower extremities found on 
examination was caused by, or is 
aggravated by the Veteran's service-
connected diabetes mellitus.  If the 
service-connected diabetes mellitus 
aggravates (i.e., permanently worsens) the 
coronary artery disease or peripheral 
neuropathy of the upper and lower 
extremities, the examiner should identify 
the percentage of disability which is 
attributable to the aggravation.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further any action 
is required, it should be undertaken prior 
to further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


